 

Exhibit 10.21

November 10, 2017

Nikhil Mehta

20 Sarah Way

Concord, MA 01742

 

Dear Nikhil:

It is with great pleasure that we extend you this offer of employment to join
AVEO Pharmaceuticals. The following letter sets forth the proposed terms and
conditions of your offer of employment.Position. Your position will be Senior
Vice President, Regulatory Affairs and Quality Assurance, and you will be
designated a “Section 16 officer” (with the meaning of Rule 16a-1(f) under the
Securities Exchange Act of 1934).   If you accept this offer, your employment
with the Company shall commence on a mutually agreed upon date.

Compensation:

•

Base Salary.  Your annual salary will be at the annualized rate of $419,999 paid
semi-monthly.  You will be eligible for a salary review in our 2018 common
review cycle at the beginning of 2019.

 

•

Incentive Bonus.  You will be eligible to participate in AVEO’s
performance-based incentive bonus program. Your bonus target is 40% of your base
annual salary and is subject to corporate and individual performance
assessments. Payment of the annual bonus requires approval by the AVEO Board of
Directors and is pro-rated based on your effective date of employment.

 

•

Stock Options.  Subject to approval of the Company’s Compensation Committee, the
Company shall grant you stock options to purchase 500,000 shares of common stock
pursuant to the Company’s 2010 Equity Incentive Plan.  The options will vest
over 4 years from your hire date with 25% of the options vesting after 12 months
and the remainder on a monthly basis thereafter.

 

You will be also eligible to participate in the Company’s annual renewal equity
program.  Subject to the Company’s Option Committee approval, your renewal
incentive stock options will be based on your performance and pro-rated to your
effective date of employment. The renewal options will vest on a monthly basis
over 4 years from the grant date.

 

All options shall be subject to all terms, vesting schedules and other
provisions set forth in the respective option plan and in a separate option
agreement.  

 

Benefits.  The Company offers a competitive benefits program.  As an employee,
you will be able eligible to participate in the family health, dental,
individual life, and disability insurance; a 401(k) savings plan; three weeks of
paid vacation per year accrued on per pay period basis,

 

 

--------------------------------------------------------------------------------

 

twelve paid holidays a year; flexible spending accounts for eligible medical and
dependent care expenses; and a commuter assistance program.  For more details,
please refer to the enclosed Benefits Summary.

 

You may participate in the aforementioned bonus and benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing those programs.  The bonus and benefits made available by
the Company, and the rules, terms and conditions for participation in such plans
and programs, may be changed by the Company at any time without advance
notice.  

 

Severance and Change in Control.  Please refer to the document included with
this offer of employment entitled Severance and Change in Control Agreement
which is attached hereto with Exhibit A outlining specific Change in Control
policies and incorporated herein by reference.  

 

Contingencies.  Your offer of employment is contingent upon AVEO’s review and
determination of a successful completion of a background investigation, which
may include an evaluation of both your credit and criminal history; and the
outcome of the interviews scheduled for November 8, 2017.

 

Prior to your start date you will be required to sign a standard employee
Invention and Non-Disclosure Agreement attached hereto as Exhibit B.

Further, the Federal government requires you to provide proper identification
verifying your eligibility to work in the United States.  Please bring documents
necessary to complete the Employment Eligibility Verification Form I-9 on your
first date of employment.  Refer to the enclosed Form I-9 for a list of
acceptable documents.

 

Other.  As a full-time employee we expect that you will devote your full time
professional efforts to the business and affairs of AVEO and, accordingly, will
not pursue any other employment or business opportunities outside of the Company
unless approved by your management and Human Resources.

 

Miscellaneous.  This offer of employment is intended to outline the terms of
compensation and benefits available to you should you choose to accept this
position. It is not intended to imply any contract or contractual rights.  Your
employment will be at-will. Accordingly, you or the Company may end the
employment relationship for any reason, at any time.

 

This letter, together with the Severance and Change in Control Agreement and the
Invention and Non-Disclosure Agreement to be executed by you and the Company,
constitutes our entire offer regarding the terms and conditions of your
prospective employment by the Company.  It supersedes any prior agreements, or
other promises or statements (whether oral or written) regarding the offered
terms of employment.  

 

 

 

--------------------------------------------------------------------------------

 

If you decide to accept the terms of this letter, please sign one of the
enclosed copies and return it to our office (attn: Human Resources.)  This offer
of employment is valid until November 15, 2017.  

 

Nikhil, we are very excited about having you join AVEO and have every
expectation of a productive and rewarding relationship together.  If you have
any questions regarding this offer, please call Colleen Gallagher at
617-803-4780.

Very truly yours,

 

/s/ Michael Bailey

 

Michael Bailey

President and Chief Executive Officer

 

The foregoing correctly sets forth the terms and conditions of my employment by
AVEO.  I am not relying on any other oral or written representations other than
as set forth above in this letter.

 

 

 

/s/ Nikhil Mehta

 

 

By:  

 

Nikhil Mehta

 

Date

 

 

 